DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1, 2, and 5 – 10, filed 30 May 2021, have been fully considered but are not persuasive.  
Applicant argues Razeto et al. (US 2015/0097833) does not disclose set the display scale of both of the two pieces of the medical image data to a first specified value larger than values of display scales to which the two pieces of medical image data are set (pages 7 and 8).  Razeto discloses enlarging an image that contains blood vessels and anatomical features that are registered to each other (paragraphs 42, 43 and Figure 6).  
The 35 U.S.C. 112 rejection has been withdrawn due to Applicant’s cancellation to the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “set the display scale of both of the two pieces of the medical image data to a first specified value larger than values of display scales to which the two pieces of medical image data are set”.  It appears that the two pieces of medical image data are set to display scale to a first specified value and at the same time the two pieces of medical image data are set to a display scale that is larger than the first specified value, or it also appears that the display scale of the first specified is larger than itself, which both interpretations are contradicting.  Thus claims 1, 2, 5, 7 – 16 are rejected under 35 U.S.C. 112(b) as being indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razeto et al. (US 2015/0097833).  
Regarding independent claim 1, Razeto teaches a medical image diagnostic apparatus for performing image registration between two pieces of medical image data (Figure 3), comprising:
processing circuitry (Figure 3: central processing unit 10) configured to: 
extract a structure of a subject included in the two pieces of medical image data (paragraph 15: obtaining first image data representative of a region including at least one vessel and at least one associated feature, and second image data representative of at least part of the region), 
set the display scale of both of the two pieces of the medical image data to a first specified value (paragraph 37: the non-rigid registration generates a warpfield that comprises an offset of spatial co-ordinates for each voxel of the second image to obtain a transformed second image dataset that represents the same position in the subject’s body as a voxel in the first image data set having the same spatial co-ordinates) larger than values of display scales to which the two pieces of medical image data are set (paragraph 43: by then dragging the mouse, a circular boundary can be enlarged around the selected point to define the region of interest, paragraph 42 and Figure 6: wherein the images include blood vessels and anatomical features in each image), 
perform pre-registration between the two pieces of medical image data based on the extracted structure on the display scale of the first specified value to generate a pre-registered image (paragraph 65: according to the pre-registration procedure regions of the pre-contrast image data that have an intensity above a pre-determined threshold and a 
set the display scale of the pre-registered image to more than one display scale of second specified values smaller than the first specified value (paragraph 37: multi-scale registration procedure, in which reduced versions of the data sets are registered with each other), and 
perform formal image registrations for the pre-registered image on the display scales of both of the second specified values based on the extracted structure and image information included in the two pieces of medical image to generate a registered image (paragraph 70: the local rigid registration is merged with the global non-rigid registration to obtain a merged registration); and 
a display configured to display the registered image (Figure 3: Display Device 4).  

Regarding dependent claim 2, Razeto teaches wherein the structure is a blood vessel or a surface contour (paragraph 15: obtaining first image data representative of a region including at least one vessel and at least one associated feature, and second image data representative of at least part of the region).  

Regarding dependent claim 5, Razeto does not expressly disclose wherein the image information is a grayscale of the image (paragraphs 66-69: gradient magnitude).  

Regarding dependent claim 11, Razeto teaches wherein the image information is a gradient of the image (paragraphs 66-69: gradient magnitude).

Regarding claim 9, claim 9 are similar in scope as to claim 1, thus the rejection for claim 1 hereinabove are applicable to claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razeto et al. (US 2015/0097833) in view of Kabus et al. (US 2016/0217576).  
Regarding dependent claim 7, Razeto does not expressly disclose an input interface which inputs a correction instruction by at least an operator, wherein the input interface accepts the correction instruction input by the operator when the performed registration is poor.  Kabus discloses provision of a first graphical user interface (GUI) where the first, global registration output is shown to the user and where the user can select a ROI in order to indicate the image region where the registration output needs to be improved (paragraph 90).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Razeto’s system to allow a user to manually select region of interest where improvements to the registration processes of the medical images are needed for improvement.  One would be motivated to do so because this would help better align the medical images if needed to.  

Regarding dependent claim 12, the combination of Razeto’s and Kabus’s systems teaches wherein the correction instruction from the input interface is point designation in both parties of the medical image data (Kabus, paragraph 90: provision of a first graphical user interface (GUI) where the first, global registration output is shown to the user and where the user can select a ROI in order to indicate the image region where the registration output needs to be improved).

s 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razeto et al. (US 2015/0097833) in view of Kabus et al. (US 2016/0217576) and Perrey et al. (US 2016/0081658).  
Regarding dependent claim 8, Razeto does not expressly disclose wherein the correction instruction from the input interface is at least one of rotation and translation of one party of the medical image data.  Perrey discloses a user interface 115 (Figure 1) where the operator can manually position, rotate, translate, and resize the medical image 304 to corresponding landmark or registration points (paragraph 26).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Razeto’s system to allow a user to manually transform a medical image.  One would be motivated to do so because this would help align the medical images if needed to.  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razeto et al. (US 2015/0097833) in view of Bauer et al. (US 2018/0330484).  
Regarding dependent claim 13, Razeto teaches wherein processing circuitry configured to perform pre-registration comprises processing circuitry configured to perform vessel tree matching at the first specified value (paragraph 15: obtaining first image data representative of a region including at least one vessel and at least one associated feature, and second image data representative of at least part of the region; paragraph 37: the non-rigid registration generates a warpfield that comprises an offset of spatial co-ordinates for each voxel of the second image to obtain a transformed second image dataset that represents the same position in the subject’s body as a voxel in the first image data set having the same spatial co-ordinates).  Razeto does not expressly disclose using a first weight of a vessel tree distance to generate the pre-registered 

Regarding dependent claim 14, the combination of Razeto’s and Bauer’s systems teaches wherein processing circuitry configured to perform the formal registrations comprises processing circuitry configured to perform vessel tree matching (a) at a display scale corresponding to one of the second specified values smaller than the first specified value and (b) using a second weight of the vessel tree distance smaller than the first weight of the vessel tree distance to generate the registered image (Razeto, paragraph 15: obtaining first image data representative of a region including at least one vessel and at least one associated feature, and second image data representative of at least part of the region; Razeto, paragraph 70: the local rigid registration is .

Claims 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razeto et al. (US 2015/0097833) in view of Aylward et al. (US 2008/0247622) and Iddan et al. (US 2008/0221439).  
Regarding dependent claim 15, Razeto might not expressly disclose wherein the two pieces of medical image data are two images of a same organ of the subject obtained using first and second imaging modalities that are different, however Razeto does disclose obtaining first image data representative of a region including at least one vessel and at least one associated feature, and second image data representative of at least part of the region (paragraph 15) and data may comprise from spectral CT, cone-beam CT, single energy CT or MR data (paragraph 89).  Aylward discloses registration with MR vascular models and ultrasound data (paragraph 106).  Iddan discloses registration with vascular ultrasound images with CT or MRI images (paragraph 533).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Razeto's system to achieve a predictable result of performing registration of medical images between ultrasound images with MR images or CT images, as taught by Aylward and Iddan, by replacing one of the two images data of Razeto that uses CT image and MR image with an ultrasound image and the result would have been predictable.  



Regarding claim 10, claim 10 are similar in scope as to claim 1, thus the rejection for claim 1 hereinabove are applicable to claim 10.  Razeto teaches a medical image diagnostic apparatus comprising processing circuitry configured (Figure 3).  Razeto does not expressly disclose an ultrasonic diagnostic apparatus.  Aylward discloses registration with MR vascular models and ultrasound data (paragraph 106).  Iddan discloses registration with vascular ultrasound images with CT or MRI images (paragraph 533).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Razeto's system to achieve a predictable result of performing registration of medical images between ultrasound images obtained from an ultrasound device with MR images or CT images, as taught by Aylward and Iddan, by replacing one of the two images data of Razeto that uses CT image and MR image with an ultrasound image and the result would have been predictable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612